Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, US Patent Application Publication 2019/0131672 to Stafl et al., US Patent Application Publication 2018/0006282 to Favaretto and WO 2015/111758 A2 (IDS) teach the claim limitations except, “in each case three adjacent battery cells of the first group and of the second group are arranged offset with respect to one another in the manner of a triangle, and a first cutout in the contact plate is provided between the three adjacent battery cells, and when there are two battery cells in the first group a second cutout extends away from the first cutout between the two battery cells of the first group in the direction of the first side, and a third cutout extends away in the direction of the second side from the first cutout between one of the two battery cells of the first group and the battery cell of the second group and/or between the battery cell of the second group and a further adjacent battery cell of the second group, with the result that owing to the second and third cutouts the ratio of the resistance of the contact plate in the extent in the longitudinal direction with respect to the resistance of the contact plate in the extent in the transverse direction is ≥2,” in claim 1; and “in each case three adjacent battery cells of the first group and of the second group are arranged offset with respect to one another in the manner of a triangle, having the step: forming a first cutout into the contact plate, between the three adjacent battery cells, forming, when there are two battery cells in the first group, a second 
More specifically, it would not have been obvious as of the effective filing dated of the claimed invention to have the claimed structure of the contact plate in order to implement the abovementioned ratio for reducing the undesired currents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LINGWEN R ZENG/Examiner, Art Unit 1723